Citation Nr: 0715386	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder and adult situational 
reaction with explosive personality disorder and depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's brother


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a psychiatric disorder.

In September 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.

In April 2004, the Board reopened the veteran's service 
connection claim on the basis that new and material evidence 
had been submitted, and remanded such claim for further 
development.


FINDINGS OF FACT

1. The veteran has a current diagnosis of schizoaffective 
disorder.

2. During his period of service, the veteran was diagnosed as 
having adult situational reaction with depression and 
explosive personality disorder.

3. The veteran's schizoaffective disorder is neither 
etiologically related to his in-service adult situational 
reaction with depression and explosive personality disorder, 
nor etiologically related to his period of service in any 
other way.




CONCLUSION OF LAW

A psychiatric disorder, to include schizoaffective disorder 
and adult situational reaction with explosive personality 
disorder and depression, was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, April 2002, 
July 2003, and April 2004 letters to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran to 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in April 2004.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in September 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  As the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following information and evidence are associated with the 
claims file: the veteran's service medical records, service 
personnel records, post-service private medical treatment 
records, VA medical treatment records, letters from the 
veteran's private physician in support of the veteran's 
claim, VA compensation pension examinations, the veteran's 
Social Security Administration records, the veteran's 
testimony at his September 2003 Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a psychiatric disorder, including schizoaffective 
disorder and adult situational reaction with explosive 
personality disorder and depression.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service medical records 
indicate that, in August 1972, he reported wanting to kill 
himself or someone and that he recently filed for divorce 
after finding his wife with another man after his recent 
deployment.  It was noted that the veteran had a mark on his 
left wrist where he said that he had tried to kill himself.

The veteran was referred for mental health treatment in 
August 1972 for multiple family problems and anxiety.  On 
examination, the veteran reported the following: when he 
returned from his last tour at sea a month prior, he found 
out that his wife was living with their landlord, and he 
initially became enraged at her, but over the next several 
days his anger subsided; since that time he had been having 
suicidal and homicidal thoughts and dreams and had some 
anorexia and weight loss and increasing anxiety at work; when 
someone mildly agitated or upset him, he almost exploded 
outward with his anger; he had gotten into physical arguments 
and fights with the landlord and was fearful that he might do 
so aboard ship; and one time his anger turned against himself 
and he cut his left wrist and superficially so.  The examiner 
noted that the veteran's past and family history was 
significant in that the early memories consisted of the 
veteran being beaten by his father and grandparents, that 
there was also much explosive like behavior as a child in 
that he was constantly playing with fires and had abused 
animals, that the veteran also had difficulty in school and 
fought with his peers and had difficulties with teachers.  
Mental status examination revealed that the veteran and a 
controlled affect about him, struggling to keep his anger 
under control, that there was no evidence of any thinking 
disorder, hallucinations, or psychosis, and that judgment was 
intact.  The veteran was diagnosed as having adult 
situational reaction with depression, and explosive 
personality disorder.  The veteran was to be seen in 
outpatient psychotherapy up to the time of his transfer, no 
medications were prescribed, and the veteran did not appear 
to be suicidal.

Later in August 1972, it was noted that the veteran still had 
explosive expression of anger secondary to the divorce from 
his wife, such as putting his fist through a window and 
getting drunk.  It was also noted that the veteran should 
seek psychiatric medication, and was to return to the clinic 
in one week.

After August 1972, service medical records are negative for 
further complaints of or treatment for any psychiatric 
condition.

On separation examination in February 1979, no psychiatric 
condition was noted.  On his report of medical history in 
February 1979, the veteran reported that he then had or had 
had before depression or excessive worry, frequent trouble 
sleeping, and nervous trouble, and reported that he had 
attempted suicide in the past.  In the physician's summary of 
all pertinent data regarding the veteran's report of medical 
history, the examining physician noted that all affirmative 
answers given by the veteran on his report of medical history 
had been evaluated and found to be of no clinical 
significance at that time.

On service medical examinations dated in January 1984, June 
1988, July 1989 and August 1990, the veteran was found to 
have normal psychiatric evaluations, and no psychiatric 
problems were noted.  On his reports of medical history dated 
in January 1984, June 1988, July 1989 and August 1990, the 
veteran reported that he did not have and had never had 
depression or excessive worry or nervous trouble of any sort, 
and that he had never attempted suicide.  On none of these 
reports of medical history did the veteran report any 
psychiatric or mental problems or conditions.

Private medical records from August 1991 to January 1998 
consistently note a history of childhood sexual abuse 
reported by the veteran, which he related to his ongoing 
depression and anger.

An August 1991 initial intake note from a private clinical 
psychologist notes that the veteran had a current problem 
centered around his relationship with his wife, that the 
veteran had many schizoid traits left over from difficult 
upbringing, and that his first wife and he divorced after a 
two or three year marriage because she was running around on 
him, they remarried, and later on she ran around on him 
again.

January and March 1995 private medical center notes indicate 
a diagnosis of major depression with psychotic features, and 
schizoid personality.

A March 1995 private examination of the veteran indicates 
that the veteran reported the following: that his father had 
schizophrenia, that there was no physical abuse at home but a 
good deal of emotional abuse; that there was a history of 
sexual abuse in the family from the time he was three or four 
years of age up to the time he was in his mid-teens; that he 
went though school to the twelfth grade but quit because he 
was kicked out for hitting a teacher; that through school he 
did poorly and had very poor relationships with peers; and 
that he described himself as always being an outsider and 
lonely, and had ongoing trouble with teachers, principals, 
and other authority figures.  The examiner noted that the 
veteran had been diagnosed as having major depression with 
psychotic features, as well as post-traumatic stress disorder 
but that, more recently, they had began to talk about a 
possible diagnosis of schizoaffective disorder.  The examiner 
opined that a diagnosis of schizoaffective disorder appeared 
to be consistent with the examiner's observations.

December 1997 private psychiatric notes indicate that the 
veteran was diagnosed with depression in 1992, that the 
veteran reported a longstanding problem with depression 
extending into childhood, and that he had had the "bad" 
thoughts since childhood.  The veteran was diagnosed as 
having schizoaffective disorder, rule out major depressive 
disorder, severe, with psychotic features.

The veteran was afforded a VA mental examination in July 
1995.  In his report of medical history, it was noted that 
the veteran reported the following: that, although he did not 
hear voices, he had commanding thoughts that, for example, 
told him to knock out his window shield or throw things while 
he was driving, and that he had had this problem since he was 
in high school; that he had been hospitalized times in the 
past 2 years, and recalled seeing a psychiatrist in 1971 
after he cut his wrists while going though a divorce; and 
that he was expelled from high school for hitting a teacher.  
On mental status examination, it was noted that the veteran 
was alert and oriented in all spheres, had decreased 
immediate and remote memory, decreased attention and 
concentration, evidence of auditory hallucinations, and fair 
insight and judgment.  The veteran was diagnosed as having 
schizo-affective disorder.

On April 1998 VA examination, it was noted that the veteran 
had been in many psychiatric facilities from 1992, that he 
had a diagnosis of major depressive disorder since 1992, 
subcategorized as with psychotic features, that he had had 
seven suicide attempts in the past, and that, in 1995, the 
veteran's diagnosis was changed to schizoaffective disorder.  
On mental status examination, it was noted that the veteran 
had voices constantly clamoring in his head, including 
suicidal and homicidal voices, that the veteran complained of 
reduced concentration, difficulty with calculation, and 
difficulty reading and retaining material, all because of the 
distraction of the voices.  The veteran was diagnosed as 
having schizoaffective disorder with current depressive 
features.

On VA examination in November 1998, it was noted that the 
veteran was initially diagnosed with depressive disorder in 
1992, but the diagnosis was changed to schizoaffective 
disorder due to the persistent character of the auditory 
hallucinations that did not improve when the depression 
symptoms resolved.  The veteran was diagnosed as having 
schizoaffective disorder with recent suicide attempts.

A VA medical record dated in December 2001 notes that the 
veteran had a long history of schizoaffective disorder, and 
that the veteran explained that the psychiatric difficulties 
started while in the service.  The veteran also explained 
that auditory hallucinations started around that time when he 
was deeply depressed, but that these were not addressed in 
psychiatric treatment until 1992 when he was given his 
current diagnosis.  It was also noted that the veteran had 
been hospitalized 10 to 15 times for depression with suicidal 
ideation and psychotic symptoms.

VA medical notes from April 1998 to December 2001 
consistently note repeated suicide attempts, a diagnosis of 
schizoaffective disorder with depression, a history of 
childhood sexual abuse, and that the veteran's father 
suffered from schizophrenia.

In a July 2002 letter, a private physician, Dr. R., stated 
that he saw the veteran on July 17, 2002 for the purpose of a 
psychiatric examination.  Dr. R. also stated the following: 
the veteran was diagnosed as having severe anxiety, mood 
swings and explosive personality disorder in 1972 while in 
the Navy; the veteran stated he was experiencing some 
auditory hallucinations, violent thoughts and severe mood 
swings; since that time he had considerable ongoing 
psychiatric treatment and nine suicide attempts; he had a 
nervous breakdown in 1992 and was officially diagnosed with 
Schizoaffective Disorder, Chronic; the veteran stated that 
his symptoms were not appreciably different that when he was 
in service; he was hospitalized in 1992 and since that time 
had been in hospitals on 10-12 occasions; and he had ongoing 
symptoms of auditory hallucinations, mood swings, depression, 
avoidance of people and suicidal thoughts.  On mental status 
examination, the veteran related in a very withdrawn 
depressed manner, was oriented in all spheres, had somewhat 
hesitant and vague thinking, and had definite impairment of 
concentration and attention span.  Dr. R. stated that his 
diagnostic impression was Schizoaffective Disorder; Chronic, 
Severe, related to the psychiatric illness he had while in 
the Navy; Dr. R. explained that in fact, most likely, this 
was the same illness, despite a technical difference in his 
diagnosis, which was not uncommon.

In a letter dated in June 2003, Dr. R. stated that he again 
saw the veteran in his office on June 2, 2003.  He stated 
that Schizo-Affective Disorder was a chronic incurable 
illness with an early onset, and that the veteran stated that 
he had this illness in the service but did not seek treatment 
for reasons of fear of reprimand, the stigma of mental 
illness, and lack of insight regarding the condition.  Dr. R. 
noted that internal symptoms were frequently not manifested 
externally, that the veteran had always been withdrawn and 
isolated form people in order to hide his illness, and that 
after reviewing his previous records and examination of him, 
Dr. R. was convinced that the veteran's claim was 
justifiable.

A July 2004 VA medical noted indicates that the veteran had a 
history of severe recurrent depression with suicidal ideation 
and recurrent audio and visual hallucinations, worse with 
depression and stress.  It was noted that the veteran 
reported that his symptoms began in service although they 
were not addressed with psychiatric medication until the 
early 1990's, and that he reported seeing a psychiatrist 
twice in the military after his first suicide attempt.  The 
examining psychiatrist's assessment was that the veteran's 
schizoaffective disorder symptoms likely began around age 21 
when in the service.

A May 2004 lay statement from the veteran's brother describes 
the veteran's psychiatric problems over the years and relates 
the veteran's in-service psychiatric problems to the same 
psychiatric disability that caused his breakdown in 1992.

The veteran was afforded another VA mental disorder 
examination in April 2005. After a review of the veteran's 
claims folder and examination of the veteran, the VA examiner 
opined that it was less likely than not that the veteran's 
current psychiatric diagnosis of schizoaffective disorder was 
related to his diagnosis of situational adjustment reaction 
with depression, secondary diagnosis of explosive personality 
disorder, while in the military.  The examiner's rationale 
was that schizoaffective disorder was an entirely different 
diagnosis than situational adjustment reaction with 
depression and was an entirely different diagnosis and axis 
than explosive personality disorder.  The VA examiner noted 
that, according to the DSM-IV revised manual, schizoaffective 
disorder fell under Schizophrenia and Other Psychotic 
Disorders and Situational Adjustment Reaction with depressed 
mood would now be classified in DSM-IV-R as adjustment 
disorder with depressed mood, under Adjustment Disorders.  
The examiner noted that the records showed that in 1995, the 
veteran's diagnosis was changed from major depression to 
schizoaffective disorder due to persistent hallucinations, 
and that adjustment disorder did not involve psychotic 
symptoms or features and generally was time-limited.  The 
examiner further explained that both schizoaffective disorder 
and situational adjustment disorder were Axis I diagnoses, 
and that explosive personality disorder would be an Axis II 
diagnosis and was an entirely different diagnosis than 
schizoaffective disorder.  The veteran was diagnosed as 
having schizoaffective disorder.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claim.  While the Board notes that the 
veteran has had severe psychiatric problems, and that 
repeated suicide attempts and hospitalizations are noted in 
the record, the evidence does not demonstrate that the 
veteran's current psychiatric disability is etiologically 
related to a psychiatric disability that was incurred or 
aggravated in service.

The Board's determination is based in large part on the April 
2005 VA opinion that the veteran's current psychiatric 
condition was not related to service, as schizoaffective 
disorder was an entirely different diagnosis than situational 
adjustment reaction with depression and was an entirely 
different diagnosis and axis than explosive personality 
disorder.  The Board notes the July 2002 and June 2003 
opinions of Dr. R. that the veteran's current psychiatric 
condition was the same as his psychiatric condition in 
service, and the assessment of the July 2004 VA medical note 
that the veteran's schizoaffective disorder symptoms likely 
began around age 21 when in the service.  However, in 
considering these conflicting medical opinions regarding the 
etiology of the veteran's current psychiatric condition, the 
Board finds the April 2005 VA opinion to be more probative 
than the opinions of Dr. R. and the July 2004 VA examiner for 
the following reasons.

First, the April 2005 VA examination report indicates a 
review of the claims folder, while the July 2004 VA 
assessment and reports by Dr. R. do not.  The Board notes 
that where the facts show that the veteran received treatment 
from a physician many years after service, and the conclusion 
reached by the physician is clearly based solely on the 
history provided by the veteran, or the hearsay recitation of 
a diagnoses or other medical history, the Board is not bound 
to accept the medical conclusions and/or opinions of a 
physician.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).

Dr. R.'s and the July 2004 VA examiner's opinions, based on 
examinations of the veteran more than 20 years after his 
period of service, are clearly based solely on the history 
provided by the veteran.  Dr. R.'s opinions are explicitly 
based on the fact that the veteran stated he was experiencing 
some auditory hallucinations, violent thoughts and severe 
mood swings when in service, that since that time he had 
considerable ongoing psychiatric treatment and nine suicide 
attempts, that his symptoms were not appreciably different 
that when he was in service, that he had this illness in the 
service but did not seek treatment for reasons of fear of 
reprimand, the stigma of mental illness, and lack of insight 
regarding the condition.  The July 2004 VA examiner's opinion 
was based on the veteran's report of his own history of 
severe recurrent depression with suicidal ideation and 
recurrent audio and visual hallucinations, worse with 
depression and stress, which he reported began in service 
although they were not addressed with psychiatric medication 
until the early 1990's.

Dr. R.'s and the July 2004 VA examiner's findings, based on 
the history given by the veteran, that the veteran's symptoms 
of hallucinations psychotic symptoms were not appreciably 
different than his in-service symptoms conflict with the 
veteran's service medical records, which are negative for any 
reported symptoms of hallucinations psychotic symptoms and 
which, in fact, explicitly note on August 1972 mental health 
examination that the veteran was found not to have evidence 
of any thinking disorder, hallucinations, or psychosis.  
Thus, the Board finds that Dr. R.'s and the July 2004 VA 
examiner's lack of review of the claims folder significantly 
diminishes the probative value of their medical opinions.

Second, while the April 2005 VA opinion explains, citing 
relevant medical literature, why the in-service diagnoses of 
the veteran's psychiatric conditions are not the same as the 
veteran's current psychiatric conditions, neither the July 
2004 VA assessment nor the opinions by Dr. R. explain how the 
veteran's in-service conditions are related to the veteran's 
current psychiatric disability, other than indicating that 
the veteran's in-service symptoms were actually produced by 
his current psychiatric disability, rather than the 
conditions he was diagnosed as having while in-service.  
However, the veteran was specifically found not to have 
evidence of any thinking disorder, hallucinations, or 
psychosis on mental examination in August 1972, and his 
currently diagnosed psychiatric disability of schizoaffective 
disorder, with which he was diagnosed beginning in the early 
1990's, has consistently been characterized by psychotic and 
schizoid symptomatology and hallucinations.  Thus, the Board 
finds the assertion that the veterans' condition in August 
1972 and his current condition are the same because of the 
similarity of symptomatology, without sufficient supporting 
evidence, to be lacking in probative value.

Third, the August 1972 diagnosis of explosive personality 
disorder, in addition to being an Axis II and entirely 
different diagnosis than schizoaffective disorder, as 
explained by the April 2005 VA examiner, was at least 
partially based on the pre-service history given by the 
veteran.  Specifically, the August 1972 examiner noted that 
his early memories consisted of being beaten by his father 
and grandparents, that there was much explosive like behavior 
as a child in that he was constantly playing with fires and 
had abused animals, and that he had difficulty in school and 
fought with his peers and had difficulties with teachers.  
Thus, the August 1972 diagnosis of explosive personality 
disorder was the diagnosis of a disorder that pre-existed the 
veteran's period of service.

Fourth, the record does not reflect any medical treatment or 
findings of psychiatric problems from the time of the 
veteran's in service treatment in August 1972 until August 
1991.  Moreover, despite the numerous medical records 
regarding the veteran's treatment for his mental condition 
between August 1991 and December 2001, there is no record 
indicating that either a medical professional or the veteran 
himself related the onset of the veteran's psychiatric 
symptoms to his period of service until the December 2001 VA 
medical note, where the veteran explained that his 
psychiatric difficulties started while in the service.  In 
this regard, the Board notes that the record reflects that, 
prior to December 2001, the veteran occasionally related the 
onset of his symptomatology to his childhood, but not to his 
period of service.

The Board notes that on his report of medical history in 
February 1979, the veteran reported that he then had or had 
had before depression or excessive worry, frequent trouble 
sleeping, and nervous trouble, and reported that he had 
attempted suicide in the past.

However, the Board also notes that no further explanation of 
any of these symptoms was given, no psychiatric condition was 
noted on separation examination in February 1979, and, in the 
physician's summary of all pertinent data regarding the 
veteran's report of medical history, the examining physician 
noted that all affirmative answers given by the veteran on 
his report of medical history had been evaluated and found to 
be of no clinical significance at that time.  Furthermore, 
the Board notes that on service medical examinations dated in 
January 1984, June 1988, July 1989 and August 1990, the 
veteran was found to have normal psychiatric evaluations, 
with no psychiatric problems noted, and on reports of medical 
history accompanying those examinations, the veteran reported 
that he did not have and had never had depression or 
excessive worry or nervous trouble of any sort, and that he 
had never attempted suicide.  The Board also notes that on 
none of these reports of medical history did the veteran 
report any psychiatric or mental problems or conditions.  The 
Board thus finds that, in light of all of the evidence of 
record, the veteran's notations on the February 1979 report 
of medical history do not provide sufficient evidence that 
his current schizoaffective disorder began in service.

The Board also recognizes the May 2004 lay statement from the 
veteran's brother relating the veteran's in-service 
psychiatric problems to the same psychiatric disability that 
caused his breakdown in 1992.  However, the statement is not 
competent medical evidence, and does not outweigh the medical 
evidence against the veteran's claim in probative value.

The Board thus determines that the veteran's current 
psychiatric disorder of schizoaffective disorder is not 
etiologically related to the psychiatric disorders of adult 
situational reaction with depression and explosive 
personality disorder, with which the veteran was diagnosed in 
service.  Accordingly, service connection for a psychiatric 
disorder, to include schizoaffective disorder and adult 
situational reaction with explosive personality disorder and 
depression, is not warranted.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder and adult situational 
reaction with explosive personality disorder and depression, 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


